Citation Nr: 1729397	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 28, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case currently rests with the RO in Oakland, California.

In March 2013, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veterans Law Judge (VLJ) conducting the hearing indicated that specific adjudication of potential entitlement to service connection for alcoholism as well as for a sleep disorder (both related to the Veteran's PTSD) was required prior to arriving at the appropriate rating for a psychiatric disability.  

Accordingly, the Veteran filed separate claims for entitlement to service connection for alcoholism and a sleep disorder, both of which were denied in an April 2014 rating decision.  The Veteran filed a notice of disagreement with respect to the sleep disorder only.  After the issuance of a statement of the case (SOC) in March 2016, the Veteran did not perfect a timely substantive appeal.  Accordingly, neither of those two issues is before the Board. 

The Board notes that, subsequent to the issuance of the March 2016 supplemental statement of the case, additional evidence was added to the record, to include VA treatment records dated from March 2016 to June 2017 and two VA examination reports from April 2017.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a May 2017 statement.  38 C.F.R. § 20.1304 (c).  Therefore, the Board may properly consider such newly received evidence.

The Veteran filed a claim for TDIU in January 2017.  In this decision, the Board determines that a 100 percent disability rating is warranted for the service-connected PTSD from the date of the claim.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

The above scenario is potentially applicable here and as the RO has not addressed the merits of the claim and the Board will not take jurisdiction of the issue.  

Finally, the issues of entitlement to service connection for pancreatitis due to Agent Orange exposure and service connection for peripheral neuropathy of the bilateral lower extremities have been raised by the record in May 2017 and June 2017 claims, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

 For the entire period on appeal, the Veteran's PTSD has been manifested by such symptoms as: anger; alcohol abuse; irritability; dangerous behaviors; inability to form intimate and/or emotional bonds; periods of hospitalization due to alcohol abuse; constant alertness; startled response triggered by loud and sudden noises; hypervigilance; sleep disturbance; vivid, recurring nightmares; night terrors; helplessness; hopelessness; suicidal ideation; short-temperedness; periods of poor hygiene; isolationism; no interest in socializing or hobbies; visual hallucinations; guilt; rage; mood swings; emotional numbness and detachment; diminished interest in life activities; decreased self-worth; anhedonia and despair; impairment of short- and long-term memory; flattened affect; impaired judgment; impaired impulse control; and disorientation as to time and place.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

As the Board's decision to grant a 100 percent rating for the Veteran's PTSD during the entire appeal period constitutes a complete grant of the benefit sought on appeal and such grant renders the TDIU claim moot, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, service connection for PTSD was established in March 2009, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 8, 2008.  In a March 2016 rating decision, the RO increased the Veteran's rating to 50 percent, effective March 28, 2014. 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in February 2012 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242- 244.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

III. Factual Background

Coincident with his July 2008 claim for entitlement to service connection for PTSD, the Veteran submitted a statement in which he stated that his experience in service caused recurrent nightmares and anger.

He underwent a VA examination in December 2008.  He said that after the military, he "went off the deep end," engaging in "dangerous" activities such as riding "fast motorcycles."  He left his wife and children.  At the time of the examination, he worked at a motorcycle repair shop, where he could function adequately because he "did not deal with people."  He remarked that he had a hard time dealing with people, and that he could easily become angry and lose his temper.  He noted that he stayed home some days and went on drinking binges.  

He described the impact of his PTSD on his social functioning.  He said he had been married seven times, and struggled to form intimate and emotional bonds with other people, including his two children, one of whom he didn't speak to and the other who was in jail.  He stated that he did not like other people and felt emotionally numb.  

With respect to specific PTSD symptomatology, he endorsed symptoms of: flashbacks and intrusive thoughts; repeated, disturbing memories, thoughts, and images; a foreshortened future; irritability; anger; difficulty with concentration; constant alertness; severe startled response triggered by loud and sudden noises; hypervigilance; trouble sleeping; and recurring dreams and nightmares, replete with turmoil, confrontations, guns, and explosions.  He would wake up yelling one to two times per week.

The examiner noted that the Veteran's thought content was marked by hopelessness and trouble with goal-directed thinking.  He had poor insight, poor judgment, and poor impulse control marked by an inability to stop drinking.  Notably, he reported feeling suicidal one year prior.  He was involuntarily hospitalized.  During the examination, he made little eye contact, with a poor flow of speech, was belligerent, angry, and short-tempered with a flat affect.

With respect to his alcohol consumption, the Veteran noted that "when I turn into a drunk it's not a pretty picture," and went through periods where he didn't bathe or clean.  

The examiner noted that the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform tasks, and serious deficiencies in social, interpersonal, and occupational functioning.

In an April 2009 statement, the Veteran stated that the symptoms of his PTSD had affected every aspect of his life.

He underwent a VA mental health initial evaluation in April 2009.  Therein, he reported "horrible" dreams that caused him to be violent, during which he would wake up to find himself beating his pillow and tearing the clock off the wall because of the presence of shadows.  He said that he slept in a different bed than his wife because he feared hurting her.  He described the same, recurring dream of traumatic war experiences.  The treatment note reflects that the Veteran became tearful while recounting his military memories.  He said that he had suicidal ideation in the past and at one point planned on "drinking himself to death."  He described his previous six marriages, noting that his current marriage was stable.  He said he did not like socializing, and that he and his spouse had no friends.

The treatment note reflected that the Veteran had appropriate hygiene and eye contact, spontaneous speech and language, unimpaired memory, intact cognition, insight, and judgment.  He reported visual hallucinations, but no suicidal ideation.

He reported to a VA emergency department in January 2010 requesting admission for alcohol detoxification and reporting intermittently suicidal thoughts.  He said he had a gun at home.  He described night terrors and recurrent dreams of being in a jungle.  He was described in hospital notes as hostile, argumentative, angry, and irritable.  He reported drinking half a gallon of tequila per day.  He spent three days in the hospital.  He was assigned a GAF score of 50.

He underwent an interview at his VA medical center for the facility's PTSD Clinical Team (PCT) program in February 2010.  He reported his top three PTSD symptoms as: disturbing nightmares, relationship problems, and guilt.  A March 2010 sleep study revealed that the Veteran had frequent nighttime arousals, including limb movements and mumbling.    

In an April 2010 statement, the Veteran stated that his PTSD prevented him from being gainfully employed, from trusting others, and from forming close, trusting relationships.  He said he suffered from anger, rage, mood swings, hypervigilance, difficulty sleeping, nightmares, and lack of concentration and focus.  

The Veteran was admitted to a VA hospital in April 2011 for alcohol-related altered mental status (AMS) with a fall causing nasal fracture and spinal cord compression fracture.  The treating physician noted that the Veteran was "confused and incoherent" and assigned a GAF score of 35.

A neuropsychological examination was conducted in September 2011 and the clinician rendered diagnoses of cognitive disorder not otherwise specified (NOS) with residuals of dementia and alcohol dependence in partial remission.

He underwent a VA mental health intake evaluation in November 2012.  He stated that he wanted help "to reduce [his] night terrors."  He reported specific, traumatic images of Vietnam that haunted him and caused violent nightmares, noting that he would wake up screaming and thrashing.  He endorsed flashbacks and intrusive recollections, and reported isolationist tendencies, diminished interest in activities, detachment from others, a restricted range of affect, difficulty sleeping, irritability, anger, hypervigilance, and exaggerated startled responses.  He reported hallucinations and a long history of alcohol dependence that impacted his cognitive processing abilities.  However, at the time of the interview, he reported sobriety and appeared cognitively intact.  He denied current suicidal or homicidal ideation.  He was assigned a GAF score of 50 and was prescribed Prazosin and Zoloft.

At his Board hearing in March 2013, he stated that he began drinking excessively while in Vietnam to "cover up my thought processes of what was going."  He said that post-service, he was either unemployed or self-employed, as he would get into conflicts if he had to work with others.  He said he took medication for night terrors.  His spouse testified about the Veteran's alcoholism and night terrors, noting that they had not slept in the same bedroom for many years.  The Veteran noted that he had steel wrapped around his bed to prevent him from falling out during the nightmares.  He said that he had no friends, didn't want any friends, and did not socialize.  He said his daughter and son "depressed" him, and that he wished he had done things differently in life. 

In August 2013, the Veteran complained of violent nightmares and marital problems.  He was assigned a GAF score of 50.

An October 2013 VA treatment note showed that the Veteran complained of increased, severe nightmares.  He reported that he was "not doing well," but denied suicidal or homicidal ideation or psychosis.

The Veteran underwent another VA examination in March 2014, wherein diagnoses of PTSD and alcohol dependence were rendered.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran spoke of his night terrors, which occurred a couple of times per week.  He denied friendships, participation in social activities, and hobbies.  He said he spent his free time working in his yard, his garage, watching movies, and sleeping.

The examiner noted that the Veteran had had six detox/ICU admissions to the VA medical center since 1999.  In the past, he had been assigned a GAF score of 40.

The Veteran spoke of his "horrible guilt" over abandoning his family upon his return from military service.  He expressed that his worst manifestation of PTSD were his night terrors, but that prescription medication helped him sleep.  He endorsed emotional numbness and detachment and significantly diminished interest/participation in life activities.  He also endorsed hypervigilance and reported a history of anger and irritability as well as hallucinations, though denied that he presently experienced them.

In addition to listed PTSD symptomatology, the examiner reported symptoms including fluctuating energy, decreased self-worth, and feelings of hopelessness and helplessness.  He noted that the Veteran was able to manage his financial affairs.  The examiner did not assign a GAF score but concluded that the Veteran's PTSD produced social and occupational impairment due to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A July 2014 VA treatment note shows that the Veteran was depressed, frustrated, angry, discouraged, hypervigilant, irritable, angry, and anhedonic.  He denied suicidal or homicidal ideation as well as psychosis.  He exhibited decreased self-esteem. 

He underwent an intake assessment with his local Vet Center in August 2014.  He denied suicidal ideation, but expressed feelings of despair and acknowledged his alcohol abuse problem. 

He attended group therapy through the Vet Center in August 2014, and notes reflected that the Veteran appeared uncomfortable with a guarded affect, did not speak much, and left the session early.

In a September 2014 Vet Center note, the Veteran expressed that he struggled with group therapy because he didn't do well in groups, and lived an isolated life.  

An October 2014 VA treatment note reflected that the medication Prazosin had helped decrease the Veteran's nightmares from every night to once per week.  He rated his depression at a 7 out of 10.

In March 2015, he began a course of Cognitive-Behavioral Therapy for Chronic Pain Management through VA.  A treatment note reflected that the Veteran actively participated in the group by interacting appropriately with the other group members, maintained good eye contact, asked numerous questions, volunteered ideas during the group discussion, and identified several pleasant activities the Veteran would schedule for the upcoming week.  He denied suicidal or homicidal ideation.

An April 2015 VA treatment note shows that the Veteran appeared neatly dressed and groomed, with careful ambulation and considerable guarding.  His thought process was linear, thought content appropriate, and mood worried and concerned.  His insight and judgment were intact.  He denied suicidal or homicidal ideation.

A February 2016 VA psychiatry note shows that the Veteran was anhedonic, had decreased energy and stamina, decreased self-esteem and guilt, increased irritability and anger, intrusive thoughts of the war, was hypervigilant, and had exaggerated startled responses.  His mood was depressed.  

An April 2016 VA psychiatry note reflects that the Veteran had mild anhedonia, mediocre energy, decreased self-esteem, broken sleep, nightmares, increased irritability and anger, hypervigilance, and exaggerated startled reactions.

A July 2016 VA psychiatry note reflects that the Veteran was having nightmares 4-5 times per week due to increased stress in his life.  He rated his depression at a 6-7 out of 10.  He denied suicidal or homicidal ideation.  He was appropriately dressed, had good eye contact, and was cooperative and calm.

A January 2017 VA psychiatry note showed that the Veteran was having nightmares 2-3 times per week, was isolated, and a "loner" with "no friends."  He was experiencing intrusive memories of war, moderate irritability and anger, forgetfulness, hypervigilant, low energy, and anhedonia.  His treating psychiatrist noted that he was "totally and permanently disabled as well as permanently unemployable due to service-related PTSD."  

The Veteran underwent a VA examination in April 2017, wherein diagnoses of PTSD, alcohol use disorder, in remission, and major depressive disorder, were rendered.  

Notably, the examiner summarized the level of the Veteran's impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported not having been able to work for the past 7-8 years, blaming it on his problem dealing with other people.  He reported that he is antisocial, suffers from continued nightmares and intrusive thoughts, has problems with communication, and stays home, only working in his yard or around the house.  He noted that he and his wife sleep in different bedrooms and that their marriage has been ruined due to his PTSD.  He reported that they do not socialize, and that he has no hobbies or friendships.  

The examination report denotes the following symptoms: depressed mood; anxiety; suspiciousness; near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in understanding complex commands; impaired judgment; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; persistent delusions or hallucinations; and disorientation as to time or place.  The examiner observed that the Veteran was guarded to the point that he did not sit close to the examiner, and had poor eye contact and problems with normal interaction.  

The examiner concluded that the Veteran's PTSD had progressed to include major depressive disorder and alcohol use in remission, further noting that his functional impairments are due to the effects of his mental disorders.  She reported that he is not working and has problems in his marriage due to his PTSD.  

She finally reported that though the Veteran is capable of understanding and following complex instructions, he is rebellious, antisocial, and does not want to follow instructions, to the point of refusing to follow instructions from authority figures.  He is impaired to deal with peers, supervisors, and the public in a reasonable manner.  He does not get along due to antisocial features, and has problems with anger and hostility.  He is impaired to function over an 8-hour day and a 40-hour work week.  He has problems being consistent and completing tasks.  He is impaired to solve problems on the job due to anger issues, problems coping with other people, and becoming overwhelmed.  He is impaired to be stable over a 9-hour day, and has problems with anger.  He has an inability to concentrate due to an inability to screen out environmental stimuli due to hypervigilance.

IV. Analysis

The Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disabilities throughout the appeal period, and has considered all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board finds that the above-cited competent and credible evidence supports a 100 percent rating for the entire appeal period.  Throughout, the Veteran's PTSD has been manifested by symptoms such as: anger; alcohol abuse; irritability; dangerous behaviors; inability to form intimate and/or emotional bonds; periods of hospitalization due to alcohol abuse; constant alertness; startled response triggered by loud and sudden noises; hypervigilance; sleep disturbance; vivid, recurring nightmares; night terrors; helplessness; hopelessness; suicidal ideation; short-temperedness; periods of poor hygiene; isolationism; no interest in socializing or hobbies; visual hallucinations; guilt; rage; mood swings; emotional numbness and detachment; diminished interest in life activities; decreased self-worth; anhedonia and despair; impairment of short- and long-term memory; flattened affect; impaired judgment; impaired impulse control; and disorientation as to time and place.

While not every piece of medical evidence provides an assessment that meets the criteria for a 100 percent rating, there is evidence that weighs in favor of a 100 percent rating throughout the appeal period.  While the March 2014 and April 2017 VA examiners opined that the Veteran's PTSD manifested in impairment equivalent to deficiencies in most areas, or reduced reliability and productivity, VA treatment notes reflect that the Veteran has consistently experienced violent night terrors, suicidal ideation, marked depression, anger, rage, irritability, and isolation.  He has demonstrated nearly total social impairment, marked by his non-existent relationship with his children, six divorces, and profound guilt over abandoning his family following his separation from military service.  In April 2017, the VA examiner noted that the Veteran's PTSD had "progressed" to include major depressive disorder.   

The Board emphasizes that at times, the Veteran has endorsed suicidal ideation, and has taken this into account in the assignment of a 100 percent rating.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435 (March 27, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.)   

Thus, affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his PTSD manifests symptoms that most nearly approximate total social and occupational impairment during the entire period on appeal.
ORDER

An initial rating of 100 percent for PTSD is granted from July 8, 2008, subject to the controlling regulations governing monetary awards.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


